Title: From George Washington to John Hancock, 4 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 4th 1776

This will be handed you by Col. Stevenson whom I have ordered with the captains of the Two Rifle Companies from Maryland to wait on Congress. they will point out such measures as they conceive most likely to advance the raising of the New Rifle Battallion and the persons they think worthy of promotion that have served in the three Companies here agreable to the Inclosed List. I am not acquainted with them myself, but from their report and recommendation, which I doubt not to be just, and that If Congress will please to enquire of them, they will mention other proper persons for Officers.
Only about Forty of the three old Companies have reinlisted, which I shall form into one for the present and place under an Officer or two, till a further and compleat Arrangement is made of the whole Battallion. I have the Honr to be with great Estm Sir Yr Most Obed. Servt

Go: Washington

